  Case: 1:19-cv-02170 Document #: 195 Filed: 07/11/19 Page 1 of 1 PageID #:8201


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: JULIO LA TORRE CARRASCO Case Number: 1"19-cv-02709
            and MADELEN MARIA
            EKERMANN v. THE BOEING
An appearance is hereby filed by the undersigned as attorney for:
Julio La Torre Carrasco and Madelen Maria Ekermann
Attorney name (type or print): Kristina M. Infante

Firm: Podhurst Orseck, P.A.

Street address: One S.E. 3rd Avenue, Suite 2300

City/State/Zip: Miami, FL 33131

Bar ID Number: 112557                                      Telephone Number: (305) 358-2800
(See item 3 in instructions)

Email Address: kinfante@podhurst.com

Are you acting as lead counsel in this case?
                                                                               I'•Yes I--I No
Are you acting as local counsel in this case?                                  I-I Yes I-;I .o
Are you a member of the court's trial bar?.
                                                                               r-i Yes
If this case reaches trial, will you act as the trial attorney?
                                                                                ¥es I--I"o
If this is a criminal case, check your status.
                                                                I--I   Retained Counsel

                                                                D      Appointed Counsel
                                                                       If appointed counsel, are you
                                                                       r-1 Federal Defender
                                                                       D CJA Panel Attorney
In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.


Executed on July 10, 2019

Attorney signature:            S/ Kristina M. Infante
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
